UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 23, 2009 Network Communications, Inc. (Exact name of registrant as specified in its charter) Georgia 333-134701 58-1404355 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2305 Newpoint Parkway, Lawrenceville, GA 30043 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (770) 962-7220 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION Attached hereto is Exhibit99.1, which is a copy of the press release of Network Communications, Inc. (the “Company”) dated October 23, 2009, reporting the Company’s financial results for the second quarter of fiscal year 2010 ended September 13, 2009 and for the comparable period in the prior fiscal year.
